Citation Nr: 0910211	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas

THE ISSUES

1. Entitlement to service connection for residuals of 
malaria.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  He was stationed in Vietnam from June 1968 to 
June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for malaria and PTSD.  The Veteran 
timely filed a Notice of Disagreement (NOD) in January 2005.  
The RO provided a Statement of the Case (SOC) in November 
2005 and thereafter, in December 2005, the Veteran timely 
filed a substantive appeal.  

The Veteran did not request a hearing on this matter.

In November 2007, the Veteran filed a claim for service 
connection for "diaphragmatic attenuation artifact with 
fixed infer lateral wall defect" secondary to his service-
connected diabetes mellitus.  In a July 2008 decision, the RO 
denied the secondary service connection claim, which included 
heart disease.  The Board notes that the one-year period for 
filing a NOD has not yet expired.  See 38 C.F.R. § 20.302(a).

In August 2008, the Veteran filed a claim for total 
disability based on individual unemployability (TDIU).  The 
RO has not yet adjudicated this claim.  It is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1. The preponderance of the medical evidence is against a 
current diagnosis of malaria, to include recurrent episodes 
or residuals of malaria.

2. The Veteran did not engage in combat with the enemy.

3. There is medical evidence of a current PTSD diagnosis as 
well as a causal relationship between this diagnosis and the 
Veteran's active service, and the Veteran's claimed in-
service stressor has been corroborated by credible supporting 
evidence.


CONCLUSIONS OF LAW

1. Service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2. Service connection for PTSD is warranted.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.304(f), 4.125 
(2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 letter sent to the Veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this issue.

With respect to the claim for service connection for malaria, 
the July 2004 letter from the RO clearly disclosed VA's duty 
to obtain certain evidence for the Veteran, such as medical 
records and records held by any Federal agency, provided the 
Veteran gave consent and supplied enough information to 
enable their attainment.  This letter made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim, and also asked 
the Veteran to provide VA with any medical reports in his 
possession.   

The July 2004 RO letter also informed the Veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
Veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  

The Veteran has not been furnished the Dingess requirements 
of providing notice of the type of evidence necessary to 
establish a rating or effective date for the rating. In 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the Veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
Veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005),  
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The evidence includes service treatment records, service 
personnel records, and VA medical records, including VA 
examination reports.  The Board notes that the December 2005 
Form 9 indicates the Veteran was hospitalized three years 
before for a high fever.  However, he has not provided any 
additional details (such as the hospital name or date of 
occurrence) to warrant a remand.  Moreover, the Veteran was 
provided with an August 2004 VA general examination, which 
was thorough in nature and specifically ruled out a current 
diagnosis of malaria, to include recurrent episodes or 
residuals of malaria.  The evidence is adequate to resolve 
this claim; there is no duty to provide another examination 
or a medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 



b. Service Connection for PTSD 

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999);  
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore  
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

Malaria

In the instant case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for malaria because the record fails to  
demonstrate that the Veteran currently suffers from this 
disease or residuals thereof.   

Service treatment records indicate that in August 1968 the 
Veteran sought treatment for fever, headache, chills, and 
abdominal cramps.  He was given Chloroquine for "malaria 
prophylaxis."  Repeated blood smears were negative.  The 
Veteran's November 1970 discharge examination was normal for 
all systems. 

On VA general examination in August 2004, the Veteran 
reported that he was treated for malaria 36 years ago but 
indicated that he had no symptoms.  The clinician noted that 
there was no functional impairment resulting from this 
condition.  A blood smear for malaria was within normal 
limits.  The Veteran's urinalysis revealed a glucose of 153 
and the presence of protein.  The VA examiner determined that 
the Veteran's condition had resolved and therefore did not 
diagnose malaria.

In the December 2005 Form 9, the Veteran states that he was 
treated for malaria during service and that since that time 
he has suffered from high fevers, trembling, and sweating.   

Although the service treatment records indicate that the 
Veteran was treated for malaria, a physical examination of 
the Veteran in November 1970 was completely normal.  The VA 
examination report indicates that this condition has 
resolved.  The significant lapse in time between the 
Veteran's active service, where he allegedly contracted the 
disease, and his claim of service-connected malaria weighs 
against his claim.  The Board may, and will, consider in its 
assessment of service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  In the instant case, 
the Veteran first filed his service connection claim in June 
2004, approximately 35 years after his discharge and after he 
allegedly had incurred this disease.  This decades-long delay 
thus weighs against the Veteran's claim of service 
connection.  Maxson, supra.

As to the lay assertions of malaria during or proximate to 
service and of a causal link between his claimed malaria and 
service, it is well established that lay persons are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, which in the Board's judgment 
would include malaria, which is diagnosed on the basis of 
clinical and laboratory examinations.  While a layman can 
describe symptoms such as fever and chills, the lay 
statements submitted in support of the Veteran's claim are 
entitled to no probative value in establishing a current 
diagnosis of malaria or a nexus between such a diagnosis and 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for malaria, to include alleged recurrent episodes 
or residuals of malaria.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

PTSD

a. Factual Background

The Veteran's service personnel records indicate that he 
served in Vietnam from July 1968 to July 1969.  While serving 
in Vietnam, his principal duty was truck vehicle mechanic.  
He served with the HHC 2nd Bn 34th Amor 25th Inf Division 
from July 10, 1968 to March 23, 1969, and the CoA 2nd Bn 24th 
Armor 25th Inf Division from March 24, 1969 to June 24, 1969.  
The Veteran participated in various campaigns, i.e.,  Vietnam 
Counteroffensive Phase IV and Phase V, and an 
unnamed campaign.  He is in receipt of the National Defense 
Service Medal, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, the Vietnam Cross of Gallantry with Palm, and 
two Overseas Bars.  

Service Treatment Records

The Veteran's November 1967 enlistment examination reveals a 
normal psychiatric assessment.  The service treatment records 
show no complaints of or treatment for PTSD or related 
symptoms during active service.  The Veteran's November 1970 
separation examination also reveals a normal psychiatric 
assessment.

VA Treatment Records

A May 2005 treatment record indicates that the Veteran 
reported problems sleeping, feeling sad and depressed, 
forgetfulness, frequent crying spells, and nightmares.  His 
mood was depressed and his affect constricted.  He reported 
an occasional death wish and suicidal thoughts.  The 
clinician diagnosed depressive disorder not otherwise 
specified and "?PTSD."

August and November 2005 treatment records indicate that the 
Veteran was doing better but still felt sad and was having 
trouble sleeping.  His mood was depressed and his affect 
constricted.  His suicidal thoughts were fleeting.  The 
clinicians diagnosed depressive disorder not otherwise 
specified and PTSD.  The Veteran declined medication.

A March 2006 treatment record indicates that the Veteran 
continued to have trouble sleeping.  He reported hearing 
marbles dropping on the floor, seeing shadows, and feeling 
someone pulling on his foot.  His mood was mildly depressed 
and his affect was constricted.  The diagnosis was depressive 
disorder not otherwise specified.  The clinician prescribed 
Trazodone. 

August 2004 Examination

The Veteran reported that while in Vietnam he was subjected 
to "constant fire" and witnessed others being wounded, 
injured, and killed.  He had "contact with dead people" but 
could not remember their names.  The Veteran reported 
nightmares, flashbacks, avoidance of stimuli, social 
isolation, trouble concentrating, increased arousal, and 
exaggerated startle response.  The Veteran was diagnosed with 
PTSD, chronic, moderate with some symptoms of depression.  
The doctor gave the following Axis IV diagnosis:

Overwhelming - experiences in Vietnam, meeting 
stressor criteria for PTSD, as well as symptoms of 
reexperiencing, avoidance, and increased arousal.  
His symptoms are chronic in nature and have caused 
difficulty in functioning from a social basis.

In September 2006, the JSRRC reviewed a 1968 unit history 
submitted by the 2nd Battalion, 34th Armor Division, which 
indicated that during July 1968, additional convoy and road 
security missions were assigned to the battalion.  Several 
small actions were fought during the month in the Tay Ninh 
area.  The report documents the following combat operations 
by the Veteran's unit:

On the first of September 1968, Headquarters, A, 
and D companies 2ndBan, 34thArm returned to Cu Chi 
Base Camp.  During October 1968, Headquarters 
Company engaged in several small actions but there 
were no major engagements.  Although the history 
documents the unit's involvement in combat, it does 
not document any specific incidents regarding 
soldiers being pulled from burning tanks.

Veteran's Statements

In correspondence dated December 2005 and May 2006, the 
Veteran stated that he was a mechanic for tracked vehicles 
and worked on tanks while in Vietnam.  He indicated that he 
had to pull dead and wounded comrades from burning tanks on 
several occasions.  The Veteran also stated that his unit 
operated primarily from the forward support areas.  He 
claimed that he helped load dead bodies for transportation to 
the hospital.  In an August 2008 correspondence, the Veteran 
indicated that these events occurred "approximately between 
August and September of 1968."

b. Discussion

The Veteran contends that he came under attack by weaponry 
fire on multiple occasions during his service in Vietnam as a 
truck mechanic and that such experiences caused his current 
PTSD.  He has also identified additional stressors, to 
include pulling dead and wounded soldiers out of burning 
tanks.

The Board determines that the evidence supports the Veteran's 
claim for service connection for PTSD.  The medical evidence 
of record sufficiently establishes that the Veteran currently 
meets the diagnostic criteria for PTSD.  August and November 
2005 VA treatment notes contain a diagnosis of PTSD.  The 
August 2004 examiner gave an Axis I diagnoses of chronic 
PTSD. 

The Board further notes that the August 2004 examiner 
determined that the Veteran's PTSD was caused by his Vietnam 
experience, to include having contact with dead bodies.  
Thus, the Veteran's PTSD has been linked by competent medical 
opinion to a claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).  

The RO denied the Veteran's claim on the basis that the 
record failed to verify his claimed in-service stressor of 
pulling soldiers from burning tanks.  The RO noted and the 
record reflects that the Veteran did not receive a medal or 
decoration evincing combat duty.  While the evidence does not 
suggest that the Veteran engaged in combat with the enemy, 
the JSRRC report verified one of the Veteran's claimed in-
service stressors in that it documented that his company 
"engaged in several small actions" in October 1968.  While 
the personnel records do not specifically indicate that the 
Veteran was in close proximity to these incidents, "the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks."  Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (determining that the veteran's "presence 
with his unit at the time . . . attacks occurred corroborates 
his statement that he experienced such attacks personally" 
and holding that a veteran need not "corroborate his actual 
proximity to and participation in the rocket attacks" on his 
base).

In view of the foregoing, the Board finds that there ample 
medical evidence to show that the Veteran meets the 
diagnostic criteria for current PTSD, sufficient evidence to 
verify at least one of his claimed in-service stressors, and 
a competent opinion essentially linking that stressor to his 
PTSD.  As to the latter question of a nexus, there is no 
competent contrary opinion of record.  Accordingly, service 
connection for PTSD is warranted.







ORDER

Service connection for residuals of malaria is denied.

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Depart ment of Veterans Affairs


